DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, and Species (A), (D), (E), and (I) in the reply filed on October 21, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2022.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Appl. Publ. No. WO 2012/086641 to Naritsuka, et al. (hereinafter “Naritsuka”) in view of a publication to Kosinova, et al. entitled “Mechanisms of solid-state dewetting of thin Au films in different annealing atmospheres,” Acta Materialia, Vol. 83, pp. 91-101 (2015) (“Kosinova”). 
Regarding claim 1, Naritsuka teaches a method of making a crystallographically-oriented metallic film with a two-dimensional crystal layer (see, e.g., the Abstract, Figs. 1-17, and entire reference), comprising the steps of:
providing a metal film on a substrate (see, e.g., Fig. 1(a) and the section entitled “Best-Mode” which teach that a crystal layer of Ni (14) is formed on a substrate body (12) comprised of c-plane sapphire; see also Fig. 9 and the section entitled “Specific Form of Alternative Invention 1” which teach forming a first catalyst layer (33) or (34) on a substrate (32)) ;
transferring or depositing a two-dimensional crystal layer onto the metal film and forming a two-dimensional crystal layer on metal film complex (see, e.g., Fig.1(c) and the section entitled “Best-Mode” which teach that the crystal layer (14) is used as a metal catalyst layer for the formation of graphene thereupon; see also Fig. 9 and the section entitled “Specific Form of Alternative Invention 1” which teach forming graphene layers (35) and (36) on the catalyst layers (33) and (34), respectively); and
forming a crystallographically-oriented metallic film with a two-dimensional crystal layer (see, e.g., Fig. 1(c) and the section entitled “Best-Mode” which teach that a crystalline metallic Ni film (16) with a graphene layer formed thereupon is produced; see also Fig. 9 and the section entitled “Specific Form of Alternative Invention 1” which teach that crystalline metallic catalyst layers (33) and (34) with graphene layers (35) and (36) formed thereupon is produced).
Naritsuka does not explicitly teach the step of heating the two-dimensional crystal layer on metal film complex.  However, in Figs. 1-8 and pp. 91-96 as well as elsewhere throughout the entire reference Kosinova teaches a method of dewetting thin Au films formed on c-plane sapphire substrates by annealing in air or in a forming gas atmosphere (Ar + H2 gas).  In at least Figs. 2-3 & 6-8 and the Results section at pp. 92-95 Kosinova specifically teaches that annealing in forming gas produces a periodic arrangement of more rounded and uniform holes with faceted edges as a result of dewetting with the area of the holes increasing linearly with annealing time.  Thus, a person of ordinary skill in the art would look to the teachings of Kosinova and would readily recognize that by annealing the two-dimensional crystal layer on metal film complex formed in Fig. 1(c) and/or Fig. 9 of Naritsuka in forming gas, a periodic arrangement of more rounded and uniform holes may be formed within the metal catalyst layer as a result of dewetting and would be motivated to do so in order to, for example, remove the deposited graphene layer without the need for immersion in an etchant or, alternatively, to form an interconnected metallic structural network which is suitable for potential applications as catalysts, sensors, and/or actuators.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Naritsuka teaches that the two-dimensional crystal layer is suspended over the metallic film (see, e.g., Fig.1(c) and the section entitled “Best-Mode” which teach that the graphene layer is formed upon and, hence, is suspended over the metal catalyst layer (16); see also Fig. 9 and the section entitled “Specific Form of Alternative Invention 1” which teach that graphene layers (35) and (36) are formed on and, hence, are suspended over the catalyst layers (33) and (34), respectively), but does not explicitly teach that the crystallographically-oriented metallic film with a two-dimensional crystal layer comprises a textured porous metallic film.  However, as noted supra with respect to the rejection of claim 1, in at least Figs. 2-3 & 6-8 and the Results section at pp. 92-95 Kosinova specifically teaches that annealing in forming gas produces a periodic arrangement of more rounded and uniform holes with faceted edges as a result of dewetting with the area of the holes increasing linearly with annealing time.  Thus, a person of ordinary skill in the art would look to the teachings of Kosinova and would readily recognize that by annealing the two-dimensional crystal layer on metal film complex formed in Fig. 1(c) and/or Fig. 9 of Naritsuka in forming gas, a periodic arrangement of textured holes may be formed within the metal catalyst layer as a result of dewetting and would be motivated to do so in order to, for example, remove the deposited graphene layer without the need for immersion in an etchant or, alternatively, to form an interconnected metallic structural network which is suitable for potential applications as catalysts, sensors, and/or actuators.  Alternatively, since the method of Naritsuka and Kosinova performs each and every step of the claimed process, it must necessarily produce the same results, namely a graphene layer suspended over a textured porous metallic film.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of a graphene layer suspended over a textured porous metallic film, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 3, Naritsuka does not explicitly teach that the crystallographically-oriented metallic film with a two-dimensional crystal layer comprises tunable microstructures.  However, as noted supra with respect to the rejection of claims 1 and 2, in at least Figs. 2-3 & 6-8 and the Results section at pp. 92-95 Kosinova specifically teaches that annealing in forming gas produces a periodic arrangement of more rounded and uniform holes with faceted edges as a result of dewetting with the area of the holes increasing linearly with annealing time.  Thus, a person of ordinary skill in the art would look to the teachings of Kosinova and would readily recognize that by annealing the two-dimensional crystal layer on metal film complex formed in Fig. 1(c) and/or Fig. 9 of Naritsuka in forming gas, a periodic arrangement of textured holes may be formed within the metal catalyst layer as a result of dewetting with the size and shape of the holes being tunable via the annealing time and type of gas used.  Alternatively, since the method of Naritsuka and Kosinova performs each and every step of the claimed process, it must necessarily produce the same results, namely the production of tunable microstructures.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of tunable microstructures, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 4, Naritsuka teaches that the two-dimensional crystal layer comprises one selected from the group consisting of graphene, transition metal dichalcogenides, and hexagonal boron nitride (see, e.g., Fig.1(c) and the section entitled “Best-Mode” which teach that the crystal layer (14) is used as a metal catalyst layer for the formation of graphene thereupon; see also Fig. 9 and the section entitled “Specific Form of Alternative Invention 1” which teach forming graphene layers (35) and (36) on the catalyst layers (33) and (34), respectively).
Regarding claim 5, Naritsuka teaches that the metal film comprises one selected from the group consisting of Au, Ag, Ni, Pd, Pt, Cu, W, Mo, and Cr (see, e.g., Fig. 1(a) and the section entitled “Best-Mode” which teach that the metal catalyst layer (14) and (16) may be Ni, Cu, Pt, Au, and the like), but does not teach that the step of heating the two-dimensional crystal layer on metal film complex is in a reductive atmosphere comprising hydrogen and an inert gas mixture.  However, as noted supra with respect to the rejection of claim 1, in at least Figs. 2-3 & 6-8 and the Results section at pp. 92-95 Kosinova specifically teaches that annealing in forming gas (i.e., Ar + H2 gas) produces a periodic arrangement of more rounded and uniform holes with faceted edges as a result of dewetting with the area of the holes increasing linearly with annealing time.  Thus, a person of ordinary skill in the art would look to the teachings of Kosinova and would readily recognize that by annealing the two-dimensional crystal layer on metal film complex formed in Fig. 1(c) and/or Fig. 9 of Naritsuka in forming gas, a periodic arrangement of more rounded and uniform holes may be formed within the metal catalyst layer as a result of dewetting and would be motivated to do so in order to, for example, remove the deposited graphene layer without the need for immersion in an etchant or, alternatively, to form an interconnected metallic structural network which is suitable for potential applications as catalysts, sensors, and/or actuators.  
Naritsuka and Kosinova do not explicitly teach that the two-dimensional crystal layer mediates mechanical, vibrational, optical, and electrical coupling between pores within the porous metal film; and wherein the strength of the coupling is varied by pore configuration and the two-dimensional crystal layer properties.  However, since the method taught by the combination of Naritsuka and Kosinova performs each and every step of the claimed process it must necessarily produce the same results, namely that the graphene layer mediates mechanical, vibrational, optical, and electrical coupling between pores within the porous metal catalyst layer and that the strength of the coupling is varied by pore configuration and the properties of the graphene layer.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, mediation of the properties of the pores within the metal layer by the 2D layer, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritsuka in view of Kosinova and further in view of Korean Patent Appl. Publ. No. KR 10-2015-0077343 to Jung, et al. (“Jung”). 
Regarding claim 6, Naritsuka and Kosinova do not explicitly teach the steps of forming a second metal film and a second two-dimensional crystal layer as claimed.  However, in Figs. 1-2 and pp. 2-4 of the Description of the Embodiments Jung teaches:  
transferring or depositing a second metal film on the two-dimensional crystal layer on the metal film on the substrate (see, e.g., Figs. 2(a)-(d) and pp. 3-4 of the Description of the Embodiments which teach a method of forming a stacked structure in which a first metal catalyst (130) and first graphene (150) layer are formed on a substrate followed by the deposition of a second metal film (170) on the first graphene layer (150)); 
transferring or depositing a second two-dimensional crystal layer on the second metal film on the two-dimensional crystal layer on the metal film on the substrate and forming a second two-dimensional crystal layer on metal film complex (see, e.g., Figs. 2(a)-(d) and pp. 3-4 of the Description of the Embodiments which teach the deposition of a second graphene layer onto the second metal film (170) in orider to form a graphene laminate (190)).  
Thus, a person of ordinary skill in the art would look to the teachings of Jung and would be motivated to deposit a second metal film and two-dimensional crystal layer onto the first metal film and first graphene layer in the method of Naritsuka and Kosinova as part of a process of forming a catalyst, electronic, and/or optoelectronic devices analogous to those disclosed in Jung or, alternatively, as part of a process of a more cost-effective method of forming a plurality of graphene layers on a single substrate.   
Naritsuka and Jung do not teach the step of heating the second two-dimensional crystal layer on metal film complex; and forming a second crystallographically-oriented metallic film with a two-dimensional crystal layer.  However, as noted supra with respect to the rejection of claim 1, in at least Figs. 2-3 & 6-8 and the Results section at pp. 92-95 Kosinova specifically teaches that annealing in forming gas produces a periodic arrangement of more rounded and uniform holes with faceted edges as a result of dewetting with the area of the holes increasing linearly with annealing time.  Thus, a person of ordinary skill in the art would look to the teachings of Kosinova and would readily recognize that by annealing the two-dimensional crystal layer on metal film complex formed according to the method of Naritsuka and Jung in forming gas, a periodic arrangement of more rounded and uniform holes may be formed within the metal catalyst layers as a result of dewetting and would be motivated to do so in order to, for example, remove the deposited graphene layers without the need for immersion in an etchant or, alternatively, to form an interconnected metallic structural network within the metallic layers which is suitable for potential applications as catalysts, sensors, and/or actuators.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritsuka in view of Kosinova and further in view of Jung and still further in view of U.S. Patent Appl. Publ. No. 2016/0268061 to Wang, et al. (“Wang”). 
Regarding claim 7, Naritsuka, Kosinova, and Jung do not explicitly teach the step of functionalizing by adlayers or nanoparticles the first crystallographically-oriented metallic film with a two-dimensional crystal layer and/or the second crystallographically-oriented metallic film with a two-dimensional crystal layer.  However, in Figs. 1-4 and ¶¶[0052]-[0083] as well as elsewhere throughout the entire reference Wang teaches an method of forming a hybrid foam (10) which is capable of being used as an electrode, catalyst, or supercapacitor.  The hybrid foam (10) includes a porous metal substrate (12) with a graphene layer (14) formed thereupon as well as a plurality of carbon nanotubes (16) grown from the graphene layer (14) and RuO2 nanoparticles deposited on surfaces of the nanotubes (16) and graphene (14).  Thus, a person of ordinary skill in the art would look to the teachings of Wang and would be motivated to functionalize the graphene layer(s) formed in the method of Naritsuka, Kosinova, and Jung with nanoparticles such as carbon nanotubes or RuO2 nanoparticles as per the teachings of Wang in order to, for example, form an electronic device such as a supercapacitor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714